1                                                        The Honorable JOHN C. COUGHENOUR
                                                                                Noted for 5/7/21
2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
8
                                                               )   No. 20-CV-01040 JCC
9    PERCIVAL, INA                                             )
                                                               )   REPLY ON THE SECOND FRCP
10                                                Plaintiff,   )   12(b)(6) MOTION FOR
                                                               )   FAILURE TO STATE A CLAIM
11
                    v.                                         )
12                                                             )   (AND FOR FAILING TO COMPLY
     POON, LAINA                                               )   WITH THE COURT’S ORDER)
13                                                             )
                                                Defendant.     )
14                                                             )
                                                               )
15

16          COME NOW, LAINA POON (by and through Noah Davis of IN PACTA) in this

17   REPLY on Poon’s Second Motion to Dismiss pursuant to FRCP 12(b)(6) and for the Plaintiff’s

18   failure to comply with the Court’s Order of March 15, 2020. (Dkt#17)

19                                                 I.     REPLY
20
        It appears that the Plaintiff has made three arguments: 1) The first concerns the extent of the
21
     leave to amend that she may have been granted; 2) second, whether FRCP 56 is applicable; and
22
     3) third, whether the Plaintiff has met the standard under FRCP 12 (and attendant case law).
23

                                                                                     IN PACTA PLLC
     REPLY re: 2nd 12(b)(6) Motion to Dismiss                                     33530 1ST WAY S, STE 102
                                                                                    Federal Way, WA 98003
     [20-cv-01040-JCC] - 1                                                     (206) 709.8281 Fax (206) 860.3716
1        A. COURT’S 3/15/21 ORDER

2        The Parties (and/or their attorneys) have a differing view of what the Court ordered on

3    3/15/21 when the Order (Dkt#17) was signed granting the Defendant’s Motion to Dismiss

4    (Dkt#12).

5              What both Parties can agree on is that the Court granted Poon’s Motion to Dismiss and

6    that the Order dismissed Plaintiff’s Complaint. However, what effect did the Order of Dismissa

7    have?

8              Ms. Poon (and her attorney) read the Order as dismissing Counts 4 (Civil Assault), 5

9    (False imprisonment), 6 (Breach of Fiduciary Duty), 7 (Intrusion upon Seclusion) and 9

10   (Defamation) of the Complaint without the opportunity for leave to amend. And, to the extent

11   Count 3 (Intentional Infliction of Emotional Distress) was based on the “closet” incident, it too

12   was dismissed without leave to amend.

13       However, as for Counts 1-3 and 8, and despite there not existing a Motion to Amend filed by

14   Plaintiff, or else other request to amend, the Court nevertheless granted Ms. Percival Leave to

15   Amend Counts 1, 2, 3 and 8, 1 based on the deficiencies described by the Court as to those

16   claims.

17       From this side of the case, it was thought to be clear from the context, depth and nature of the

18   Order that the Court was not permitting the Plaintiff a second bite at all claims (which the Court

19   had thoughtfully considered); and instead, The Court granted leave to amend (and the

20   opportunity to try and save) four particular counts/claims.

21

22
     1
23    Involving the Electronic Communications Privacy Act of 1986 (“ECPA”), intentional infliction
     of emotional distress (as it related to the illegal recording incident), false light and the
     Washington Privacy Act.
                                                                                     IN PACTA PLLC
     REPLY re: 2nd 12(b)(6) Motion to Dismiss                                     33530 1ST WAY S, STE 102
                                                                                    Federal Way, WA 98003
     [20-cv-01040-JCC] - 2                                                     (206) 709.8281 Fax (206) 860.3716
1        Whether the Court wrote “dismissed with prejudice” or not is immaterial since a dismissal

2    for failure to state a claim is treated as a judgment on the merits, if no leave is explicitly granted.

3    Cf Stewart v. US Bancorp, 297 F.3rd 200, 297 F.3rd 953, 957 (9th Cir. 2002) The key is whether

4    leave to amend was expressly provided.

5        Here, the Plaintiff has read the Order as permitting a wholesale amendment. The Defendant

6    disagrees.

7        As it was this Court’s Order, it would seem prudent to defer to the Court on this issue.

8        B. FRCP 56 vs FRCP 12

9        Plaintiff has suggested that the Court consider the present motion under Federal Rule Civil

10   Rule 56 because, Plaintiff alleges, that the Defendant refers to information outside the Amended

11   Complaint. The only information that Ms. Poon had referred to in this case are the pleadings on

12   file and the Court’s prior Order. The prior Motion to Dismiss did request that the Court take

13   judicial notice of a Decree of Dissolution (and family law action) filed in the King County (WA)

14   Superior Court – and that request (for judicial notice) was unopposed by Plaintiff’s prior filing. 2

15   But review of the Amended Complaint need not look beyond that pleading, save the Court Order

16   allowing limited Amendment.

17       C. FRCP Standard

18       The standard applicable to Motions to Dismiss filed pursuant to FRCP 12 has been briefed by

19   both Parties and addressed by the Court in its Order of 3/15/21. And, the Court is well aware of

20   the standard to apply. The question is whether the Plaintiff has met that standard.

21       But, here, Plaintiff fails to describe to the Court how her claims meet the standard under

22   FRCP12 and how her factual allegations support the claims that she’s made.

23
     2
       For their part, however, Plaintiff’s Amended Complaint vaguely refers to some other agreement
     that was not attached to their Complaint and is not part of the Motion to Dismiss.
                                                                                        IN PACTA PLLC
     REPLY re: 2nd 12(b)(6) Motion to Dismiss                                        33530 1ST WAY S, STE 102
                                                                                       Federal Way, WA 98003
     [20-cv-01040-JCC] - 3                                                        (206) 709.8281 Fax (206) 860.3716
1       Percival doesn’t dispute the deficiencies that were detailed in Ms. Poon’s Motion to Dismiss

2    (instead, her Response is “See the Complaint.”), and she doesn’t explain why federal

3    (supplemental) jurisdiction would be warranted over the State law based claims even though it

4    was detailed in the Motion to Dismiss that:

5           [i]n most cases where federal claims are dismissed ‘the balance of factors . . . will point
     toward declining to exercise jurisdiction over the remaining state-law claims." Carnegie-Mellon
6    Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); see also Colvin v. Tooley-Young (W.D. Wash.
     2015) (granting dismissal of the ECPA claim and declining to exercise supplemental jurisdiction)
7
     Thus Ms. Percival concedes that if her federal claim (under ECPA) is dismissed, the Court
8
     should decline to exercise jurisdiction over the remaining state law claims.
9

10          1. PLAINTIFF FAILS TO STATE A CLAIM UNDER THE ELECTRONIC

11              COMMUNICATIONS PRIVACY ACT OF 1986

12          To succeed on an ECPA claim, a plaintiff must demonstrate that Plaintiff

13          intentionally intercept[ed], endeavor[ed] to intercept, or procure[d] any other person to intercept
            or endeavor[ed] to intercept, any wire, oral, or electronic communication
14
     18 U.S.C. § 2511(1)(a)
15
            And as the Court recognized in its March Order Dismissing the Complaint (Dkt#17):
16
            To state an ECPA claim, Ms. Percival must allege that Ms. Poon “intentionally
17          intercept[ed]” the contents of “any wire, oral, or electronic communication,” using an
            “electronic, mechanical, or other device.” 18 U.S.C. §§ 2511(1)(a), 2510(4). If Ms. Percival’s
18          ECPA claim is based on an oral communication, she must also allege that, at the time the
            communication was made, she “exhibit[ed] an expectation that [the] communication [would]
19          not [be] subject to interception under circumstances justifying such expectation.” 18 U.S.C.
            §2510(2). Finally, if Ms. Poon was a party to the conversation, Ms. Percival must allege that
20          Ms. Poon intercepted the communication “for the purpose of committing [a] criminal or
            tortious act.
21
                    In her Amended Complaint (Dkt#18), Plaintiff has tried to revive her claim by
22
     alleging that the recording was made in her home without her consent where she generally
23
     alleges she had a reasonable expectation of privacy. (Amended Complaint, Dkt#17 ¶3.5) Her

                                                                                          IN PACTA PLLC
     REPLY re: 2nd 12(b)(6) Motion to Dismiss                                          33530 1ST WAY S, STE 102
                                                                                         Federal Way, WA 98003
     [20-cv-01040-JCC] - 4                                                          (206) 709.8281 Fax (206) 860.3716
1    Amended Complaint does not explicitly state that Poon “intentionally intercepted (i.e. recorded)

2    the Plaintiff”. The Amended Complaint does allege that Poon entered the home with the intent

3    of provoking the Plaintiff into making statements that would be disparaging against Plaintiff, but

4    it does not allege one of the critical elements of the claim.

5
            Also, the Amended Complaint does not provide details as to whether there were other
6
     people present, or what the circumstances or context of the “oral conversation” were, where the
7
     Parties were located at the time, the distance between the Parties or the volume of the
8
     conversation. Without details, without additional facts, the Amended Complaint fails to describe
9
     the alleged event with sufficient detail to determine whether or not a reasonable subjective and
10
     objective expectation of privacy was warranted. But this was exactly what the Court was
11
     requiring in order for Plaintiff’s claim to survive – and Plaintiff was on notice.
12
            The Court wrote in its Order Dismissing Plaintiff’s claims that Plaintiff must also show
13
     she “exhibit[ed] an expectation that [the] communication [would] not [be] subject to interception
14
     under circumstances justifying such expectation.” (Order of Dismissal, Dkt#17) But instead of
15
     providing that detail, detail that would justify such an expectation, Plaintiff assumes that being in
16
     her home is enough while also concluding that she had an expectation of privacy – even if she
17
     failed to provide factual allegations to support that (other than referring to a “private oral
18
     conversation”).
19
            Was Plaintiff shouting at the Defendant? Was one Party on the phone at the time? Were
20
     the kids present? Were others present? Where the doors open, windows open? One Party
21
     outside? One party upstairs? Were the Parties in separate rooms?
22

23

                                                                                      IN PACTA PLLC
     REPLY re: 2nd 12(b)(6) Motion to Dismiss                                      33530 1ST WAY S, STE 102
                                                                                     Federal Way, WA 98003
     [20-cv-01040-JCC] - 5                                                      (206) 709.8281 Fax (206) 860.3716
1           In addition to having to allege that a private communication (under circumstances

2    justifying that expectation) was intentionally recorded by the Defendant, Plaintiff must also

3    allege that the Defendant had a criminal or tortious intent for the use of the recording.

4           To try and meet this element, the Plaintiff attempts to allege a criminal violation of the

5    Washington Privacy Act. She doesn’t provide any facts referencing an actual criminal charge or

6    that a criminal complaint was even filed, but instead simply cites the statute as a criminal

7    violation. But, that is not enough. As the Court recognized in its March Order, “if the moment

8    that [Poon] hits record, [she] does not intend to use the recording for a criminal purpose, there is

9    no violation.” (See Dkt#17, p. 8, lines 8-11) The allegation (of the Amended Complaint) that the

10   non-consensual recording simultaneously violated the ECPA and the Washington Privacy (or

11   Wiretap) Act is not enough as there was no intent to commit a future crime after the recording.

12          Next, in another attempt to save her ECPA claim, Plaintiff’s Amended Complaint alleges

13   that the basis of the ECPA claim is that Poon had the intent of intimidating Plaintiff in a future

14   proceeding (and she cites to RCW 9A.72.110).

15          But this argument doesn’t work.

16          How did Ms. Poon’s use of the recording intimidate the Plaintiff in any legal proceeding?

17   Or how was it expected to intimidate Plaintiff?

18          The problem for Plaintiff is that Poon’s publishing of the recording (which is what her

19   Amended Complaint is based on) undermines the allegation of “intimidation”. This is because

20   the entire “intimidation” premise rests on the threat to publish, not the actual publishing. Those

21   claims can’t coexist (at least not for the purpose of the ECPA).

22          If Plaintiff’s “intent” was to intimidate the Defendant, then the Amended Complaint

23   would need to detail how that intimidation took place. It couldn’t just conclude so (with no

                                                                                      IN PACTA PLLC
     REPLY re: 2nd 12(b)(6) Motion to Dismiss                                      33530 1ST WAY S, STE 102
                                                                                     Federal Way, WA 98003
     [20-cv-01040-JCC] - 6                                                      (206) 709.8281 Fax (206) 860.3716
1    factual support) – especially when the remaining allegations of the Amended Complaint allege

2    the opposite (that the intent was to publish and embarrass Plaintiff).

3           The Amended Complaint alleges that Poon recorded Percival’s own words and shared

4    them in some manner. It does not allege extortion, it does not support intimidation. According to

5    the Amended Complaint, her (Percival’s) words were published and Percival was angry about

6    that. And, of course, Plaintiff does not allege that Ms. Poon has been charged with any crime.

7           Because Plaintiff’s allegations of a criminal intent fail, Plaintiff turns to an allegation of

8    tortious conduct, alleging that it was the “false light” claim that is the tortious underpinning of

9    her ECPA claim. But publishing someone’s actual statement isn’t false light –its true light.

10          Realizing that her claims will fail, Plaintiff then alleges that Ms. Poon “edited” the

11   recording. Although this new allegation of the Amended Complaint is a serious accusation, even

12   it is not enough to support the ECPA and false light claims, and that’s because Plaintiff was

13   obligated to tell us how the alleged edit created a false statement and presented her in a false

14   light. What was the edit? How was the recoding changed? Was it simply reduced from 5 minutes

15   to 4 minutes? Was the final sentence cut off? Was “could” created from deleting “not” in a

16   “could not”? What was the alleged false light edit? What made the recording false?

17          She doesn’t have to tell us what software was used, but she does need to tell us that

18   whatever was changed was not exactly the words that Plaintiff used, or in the order she used

19   them. What exactly is the allegation here that creates the falsity.

20          Of course, the reality is that she didn’t and can’t and because it wasn’t plead, this

21   allegation and this claim was not supported.

22

23

                                                                                     IN PACTA PLLC
     REPLY re: 2nd 12(b)(6) Motion to Dismiss                                     33530 1ST WAY S, STE 102
                                                                                    Federal Way, WA 98003
     [20-cv-01040-JCC] - 7                                                     (206) 709.8281 Fax (206) 860.3716
1             The Plaintiff was on notice that she needed to support her claims with sufficient detail.

2    Instead, she has tried to keep her claims alive by reciting the legal elements of her claims and

3    then making conclusory statements about those legal elements. But she fails to provide sufficient

4    facts to support those conclusory statements.

5             And, in defense of the Motion to Dismiss, she simply tells us “See Complaint”, without

6    describing how her claims meet the standard under FRCP 12 and support the ECPA claim she

7    makes.

8             In the end, the Parties had some interaction at Plaintiff’s home, a recording was made in

9    some manner (and allegedly without the Plaintiff’s consent). That recording was apparently

10   unflattering for Plaintiff and was later allegedly “published” in some manner.

11            Those facts do not support an ECPA claim.

12
              2. REMAINING STATE LAW CLAIMS
13

14            With dismissal of the ECPA claim, the Court should decline jurisdiction over the

15   supplemental state law based claims, which are addressed in detail in Poon’s second Motion to

16   dismiss and were not responded to or defendant against by Percival. Because Pervical failed to

17   address those State Law claims, they also should be dismissed (if not declined).

18            The state law claims included the alleged violation of Washington State’s Privacy Act for

19   which there were insufficient facts to establish the context for the conversation –who was

20   present, the nature and volume of the conversation and where the Parties were at the time (within

21   the home) to determine whether it was a private communication. Plaintiff also cannot support her

22   claim for Intentional Infliction of Emotional Distress (IIED), where she must set forth (and later

23   prove) three elements: “(1) extreme and outrageous conduct, (2) intentional or reckless infliction

     of emotional distress, and (3) severe emotional distress on the part of the plaintiff.” Robel v.
                                                                                      IN PACTA PLLC
     REPLY re: 2nd 12(b)(6) Motion to Dismiss                                      33530 1ST WAY S, STE 102
                                                                                     Federal Way, WA 98003
     [20-cv-01040-JCC] - 8                                                      (206) 709.8281 Fax (206) 860.3716
1    Roundup Corp., 148 Wn.2d 35, 51 (2002). Any claim for intentional infliction of emotional

2    distress must be predicated on behavior so outrageous in character, and so extreme in degree, as

3    to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

4    intolerable in a civilized community. Kloepfel v. Bokor, 66 P.3d 630 at 632, 149 Wash.2d 192

5    (Wash. 2003) The allegation here, that the Defendant published Plaintiff’s own words is not

6    behavior so outrageous, so extreme. And, Plaintiff cannot show severe, objective evidence of

7    emotional distress. And, how can Plaintiff’s own words support a claim for false light? They

8    are her own words (especially without any facts that inform us as to what was allegedly changed

9    to create a falsity).

10                                              II.   CONCLUSION

11           That    Counts 4 through 7 & 9 of the Amended Complaint be dismissed as previously

12   Dismissed by the Court’s 3/15/2021 Order.

13           That Count 3 be Dismissed in Part (to the extent it alleges conduct based on the

14   “closet” incident, separate from the recording allegations).

15           That    the remaining Counts of the Complaint (1-3 and 8) be dismissed for failing to

16   State a Claim.

17
     RESPECTFULLY SUBMITTED this 7th day of May 2021.
18

19   /s/Noah C. Davis
     Noah Davis, WSBA #30939
20   Attorney for Defendant
     IN PACTA PLLC
21   www.inpacta.com
     33530 1ST WAY S. STE 102
22   FEDERAL WAY WA 98003
     nd@inpacta.com
23

                                                                                     IN PACTA PLLC
     REPLY re: 2nd 12(b)(6) Motion to Dismiss                                     33530 1ST WAY S, STE 102
                                                                                    Federal Way, WA 98003
     [20-cv-01040-JCC] - 9                                                     (206) 709.8281 Fax (206) 860.3716
1

2

3

4                                      CERTIFICATE OF SERVICE

5           The below signed certifies that service was made on the following Parties through counsel in the
     method indicated below on the date certified.
6
                                                                        ( )       Legal Messenger
7    Attorney for Defendants                                            ( )       Facsimile
                                                                        ( )       U.S. Mail
8    Edward C. Chung                                                    ( )       Certified Mail
     WSBA#34292                                                         ( )       E-Mail
9    Chung, Malhas, Mantel                                              ( )       Hand Deliver
     1037 NE 65th St. Ste 80171                                         (XX)      E-Service
10   Seattle WA 98115                                                             (ECF)

11

12   So certified, 5/7/21
                                                     By: /s/Noah C Davis WSBA#30939
13                                                        Noah Davis, WSBA #30939
                                                          Attorney for Defendant
14                                                        IN PACTA PLLC
                                                          33530 1ST WAY S. STE 102
15                                                        FEDERAL WAY WA 98003

16

17

18

19

20

21

22

23

                                                                                        IN PACTA PLLC
     REPLY re: 2nd 12(b)(6) Motion to Dismiss                                        33530 1ST WAY S, STE 102
                                                                                       Federal Way, WA 98003
     [20-cv-01040-JCC] - 10                                                       (206) 709.8281 Fax (206) 860.3716
